265 F.2d 930
Robert K. FRONK, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13586.
United States Court of Appeals Sixth Circuit.
April 24, 1959.

On petition to review decision of the Tax Court of the United States.
Leon L. Wolf and John B. Freiden, of Freiden, Wolf & Hoy, and Ralph E. Heyman, Cincinnati, Ohio (Argued by Leon L. Wolf), for appellant.
Charles K. Rice, Arch M. Cantrall, Lee A. Jackson, and argued by Chas. B. E. Freeman, Washington, D. C., for respondent.
Before MARTIN, Chief Judge, SIMONS, Circuit Judge, and BOYD, District Judge.
PER CURIAM.


1
This case came on to be heard on petition of the taxpayer for review of the decision of the Tax Court of the United States, holding certain gains realized from the sale of real property during the taxable year of 1953 to be taxable as ordinary income and not as capital gains;


2
And the cause having been duly considered on the briefs and oral arguments of attorneys for the respective parties and on the record; and it appearing therefrom that the findings of fact of the tax court are based on substantial evidence and are not clearly erroneous and that the opinion of that court was logically reasoned to the correct result;


3
The decision of the Tax Court of the United States is affirmed.